                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 DAMIAN HERRON,                                  )
                                                 )
                 Plaintiff,                      )
                                                 )
          v.                                     )    Case No. 4:21-cv-00526-SEP
                                                 )
 MISSOURI PROBATION AND PAROLE,                  )
                                                 )
                 Defendant.                      )

                                MEMORANDUM AND ORDER
       This matter is before the Court upon review of Plaintiff’s pro se complaint. The
complaint is defective in that it was not drafted on the Court-provided form. See E.D. Mo. Local
Rule 2.06(A). Additionally, Plaintiff must either pay the filing fee or file a separate motion to
proceed in forma pauperis, along with his prison account statement. See 28 U.S.C. § 1915(a).
Because Plaintiff is proceeding pro se, the Court will allow him to file an amended complaint on
the Court-provided form. Plaintiff has twenty-one (21) days from the date of this Order to file an
amended complaint in accordance with the specific instructions set forth below. All claims in
the action must be included in one, centralized complaint form. See Fed. R. Civ. P. 7(a)(1), 8(a).
       Plaintiff is warned that an amended complaint replaces the original complaint, so Plaintiff
must include each and every one of the claims he wishes to pursue in the amended complaint.
See, e.g., In re Wireless Telephone Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928
(8th Cir. 2005). Any claims from the original complaint that are not included in the amended
complaint will be deemed abandoned and will not be considered. Id. The allegations in the
complaint must show how each and every defendant is directly responsible for the alleged harms.
If Plaintiff wishes to sue defendants in their individual capacities, he must specifically say so in
the amended complaint. If Plaintiff fails to sue defendants in their individual capacities, this
action may be subject to dismissal.
       All of Plaintiff’s claims should be clearly set forth in the “Statement of Claim.” If
Plaintiff fails to file an amended complaint on the Court-provided form within twenty-one (21)
days of this Order and in compliance with the Court’s instructions, the Court will dismiss this
action without prejudice and without further notice.



                                                  1
       Accordingly,
       IT IS HEREBY ORDERED that the Clerk is directed to mail Plaintiff a copy of the
Court’s prisoner civil rights complaint form.
       IT IS FURTHER ORDERED that the Clerk is directed to mail Plaintiff a copy of the
motion to proceed in forma pauperis form for prisoners.
       IT IS FURTHER ORDERED that Plaintiff must file an amended complaint on the
Court-provided form within twenty-one (21) days of the date of this Order.
       IT IS FURTHER ORDERED that Plaintiff must either pay the $400 filing fee or submit
a motion to proceed in forma pauperis within twenty-one (21) days of the date of this Order.
       IT IS FURTHER ORDERED that if Plaintiff files a motion to proceed in forma
pauperis, he must also file a certified copy of his prison account statement for the six-month
period preceding the filing of the amended complaint.
       IT IS FINALLY ORDERED that if Plaintiff fails to comply with this Order, the Court
will dismiss this action without prejudice. If the case is dismissed for non-compliance with this
Order, the dismissal will not count as a “strike” under 28 U.S.C. § 1915(g).
       Dated this 29th day of June, 2021.



                                                 SARAH E. PITLYK
                                                 UNITED STATES DISTRICT JUDGE




                                                2
